      Case 1-17-01005-ess         Doc 223     Filed 12/20/19     Entered 12/23/19 08:03:15




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK


  In re                                                  Case No. 16-40809 (ESS)

  Tashanna B Golden                                      Chapter 7
  fka Tashanna B Pearson


  Debtor.




                                                         Adv. Pro. 17-1005 (ESS)
  Tashanna B Golden
  fka Tashanna B Pearson

                  Plaintiff.

           v.

  National Collegiate Student Loan Trust,
  Firstmark Services, Golden Tree Asset
  Management LP, GS2 2016-A (GS2),
  National Collegiate Student Loan Trust
  2006-4, 2006- 4, GS2 2016-A, Pennsylvania
  Higher Education Assistance Agency d/b/a
  American Education Services, Firstmark
  Services

                  Defendants.
_______________________________________________




          [PROPOSED] ORDER GRANTING MOTION TO COMPEL DEFENDANT
             PENNSYLVANIA HIGHER EDUCATION ASSISTANCE AGENCY IN PART


          Upon the motion of the Plaintiff in this adversary action to compel Defendant Pennsylvania

 Higher Education Assistance Agency (“PHEAA”) (Dkt No. 179); and after due notice, Defendant

 PHEAA’s opposition thereto, and, upon the record of the hearing in this matter on October 16,
     Case 1-17-01005-ess        Doc 223     Filed 12/20/19     Entered 12/23/19 08:03:15




2019, (the “Hearing”), and, after due deliberation and for the reasons stated by the Court in its

bench ruling and the Hearing,

       it is hereby ORDERED that:

       1. Plaintiff’s motion to compel (Dkt. No. 179) is granted in part, to the extent that

           Defendant PHEAA shall produce the balance of the Servicing Agreements and

           Guidelines. This production shall be subject to the terms of the Stipulated

           Protective Order entered by the Court on August 6, 2019.



   IT IS SO ORDERED.




                                                                ____________________________
 Dated: Brooklyn, New York                                             Elizabeth S. Stong
        December 20, 2019                                       United States Bankruptcy Judge
